


EXHIBIT 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made effective as of
January 20, 2014 (“Effective Date”), by and between DTS, Inc. (“Company”) and
Kevin Doohan (“Executive”) with respect to the following facts:

 

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

 

1.                                      Employment.  Company hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions set forth herein.

 

2.                                      Duties.

 

2.1                               Position.  Executive is employed as Executive
Vice President & Chief Marketing Officer and shall have the duties and
responsibilities assigned by Company’s Chief Executive Officer (“CEO”) as may be
reasonably assigned to him from time to time.  Executive shall perform
faithfully and diligently all duties assigned to Executive.  Subject to
Section 7.3, Company reserves the right to modify Executive’s duties at any time
in its sole and absolute discretion provided that the duties assigned are
consistent with the position of Executive Vice President & Chief Marketing
Officer.

 

2.2                               Best Efforts/Full-time.  Executive will expend
Executive’s best efforts on behalf of Company, and will abide by all policies
and decisions made by Company, as well as all applicable federal, state and
local laws, regulations or ordinances.  Executive will act in the best interest
of Company at all times.  Executive shall devote Executive’s full business time
and efforts to the performance of Executive’s assigned duties for Company,
unless Executive notifies CEO in advance of Executive’s intent to engage in
other paid work and receives the CEO’s express written consent to do so.

 

2.3                               Work Location.  Executive’s principal place of
work shall be located in Calabasas, California, or such other location as
Company may direct from time to time, subject to Section 7.3.

 

3.                                      Term.

 

3.1                               Initial Term.  The Agreement shall be for an
initial term commencing on the Effective Date set forth above and continuing for
a period of three (3) years following such date (“Initial Term”).

 

3.2                               Renewal.  On expiration of the Initial Term
specified in subsection 3.1 above, this Agreement will automatically renew for
subsequent one year terms (“Renewal Terms”) unless Company provides Executive
with advance written notice of its intent not to renew at least 180 days prior
to the scheduled expiration date.  In the event Company gives notice of
nonrenewal pursuant to this subsection 3.2, this Agreement will (a) expire at
the end of

 

1

--------------------------------------------------------------------------------


 

the then current term and (b) provided that Executive continues to fulfill his
duties set forth in this Agreement in all material respects prior to expiration,
executive shall (x) be paid six (6) months of Executive’s Base Salary then in
effect on the date of expiration and (y) receive up to 12 months of senior
executive level outplacement services paid by the Company provided, however,
that no cash payment will be made to Executive in lieu of such services.

 

3.3                               Both the Initial Term or any subsequent
Renewal Terms may be earlier terminated in accordance with section 7 below

 

4.                                      Compensation.

 

4.1                               Base Salary.  As compensation for Executive’s
performance of Executive’s duties hereunder, Company shall pay to Executive a
Base Salary of three hundred thirty thousand dollars ($330,000.00) per year,
payable in accordance with the normal payroll practices of Company, less
required deductions for state and federal withholding tax, social security and
all other employment taxes and payroll deductions.  In the event Executive’s
employment under this Agreement is terminated by either party, for any reason,
Executive will earn the Executives’ then in effect Base Salary prorated to the
date of termination.

 

4.2                               Incentive Compensation.  Executive will be
eligible to participate in Company’s Annual Cash Incentive Compensation Plan and
any other short-term incentive compensation plans established for senior
executives by the Board of Directors and /or the Compensation Committee from
time to time.  Executive will also be eligible to participate in any long-term
incentive programs established for senior executives by the Board of Directors
and/or Compensation Committee.  The Company reserves the right to modify such
incentive plans from time to time.

 

4.3                               Performance and Salary Review.  The Company
will periodically review Executive’s performance and salary on no less than an
annual basis.  Adjustments to salary or other compensation, if any, will be made
by the Company in its sole and absolute discretion.

 

5.                                      Customary Fringe Benefits.  Executive
will be eligible for all customary and usual fringe benefits generally available
to senior executives of Company subject to the terms and conditions of Company’s
benefit plan documents.  Company reserves the right to change or eliminate the
fringe benefits on a prospective basis, at any time, effective upon notice to
Executive.  Executive will be eligible to take up to 160 hours of vacation per
year and shall be credited with 160 hours of accrued vacation at all times.

 

6.                                      Business Expenses.  Executive will be
reimbursed promptly for all reasonable, out-of-pocket business expenses incurred
in the performance of Executive’s duties on behalf of Company.  To obtain
reimbursement, expenses must be submitted promptly with appropriate supporting
documentation and will be reimbursed in accordance with Company’s policies.  Any
reimbursement Executive is entitled to receive shall (a) be paid no later than
the last day of Executive’s tax year following the tax year in which the expense
was incurred, (b) not be affected by any other expenses that are eligible for
reimbursement in any tax year and (c) not be subject to liquidation or exchange
for another benefit.

 

2

--------------------------------------------------------------------------------


 

7.                                      Termination of Executive’s Employment.

 

7.1                               Termination for Cause by Company.  Although
Company anticipates a mutually rewarding employment relationship with Executive,
Company may terminate Executive’s employment immediately at any time for Cause. 
For purposes of this Agreement, “Cause” is defined as:  (a) acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Executive with respect to Executive’s obligations or otherwise relating to the
business of Company; (b) any acts or conduct by Executive that are materially
adverse to Company’s interests; (c) Executive’s material breach of this
Agreement; (d) Executive’s breach of Company’s Proprietary Information and
Inventions Agreement; (e) Executive’s conviction or entry of a plea of nolo
contendere for fraud, misappropriation or embezzlement, or any felony or crime
of moral turpitude or that otherwise negatively impacts Executive’s ability to
effectively perform Executive’s duties hereunder; (f) Executive’s willful
neglect of duties as determined in the sole and exclusive discretion of the
Board of Directors; (g) Executive’s inability to perform the essential functions
of Executive’s position due to a mental or physical disability; or
(h) Executive’s death.  In the event of termination based on (b), (c) or (f),
Executive will have fifteen (15) days from receipt of notice from Company to
cure the issue, if curable.  No act or failure to act will be considered
“willful” for purposes of this Agreement unless done or failed to be done by
Executive intentionally and in bad faith.  In the event Executive’s employment
is terminated in accordance with this subsection 7.1, Executive shall be
entitled to receive only Executive’s Base Salary then in effect, prorated to the
date of termination and all benefits accrued through the date of termination,
including any vested equity compensation awards (“Accrued Benefits”).  All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.  In the event of
Executive’s termination of employment by the Company for Cause, Executive will
not be entitled to receive the Severance Package described in subsection 7.2
below.

 

7.2                               Termination Without Cause by
Company/Severance.  Company may terminate Executive’s employment under this
Agreement without Cause at any time on thirty (30) days’ advance written notice
to Executive.  In the event of such termination, Executive will receive
Executive’s Base Salary then in effect, prorated to the date of termination, and
Accrued Benefits.  In addition, Executive will receive a “Severance Package”
that shall include (a) a “Severance Payment” equivalent to twelve (12) months of
Executive’s Base Salary then in effect on the date of termination, payable in a
lump sum 60 days following the termination date; (b) payment by Company of the
premiums required to continue Executive’s group health care coverage for a
period of twelve (12) months following Executive’s termination, under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), provided that Executive elects to continue and remains eligible for
these benefits under COBRA, and does not become eligible for health coverage
through another employer during this period; (c) full acceleration of vesting of
Executive’s then outstanding stock options and any restricted stock units or
awards granted prior to 2011 (excluding in all cases any awards with performance
based vesting), which will be governed by the applicable documents governing
such awards) and an extension of the exercise period of Executive’s stock
options or stock appreciation rights grants until the earlier of (i) five
(5) years from the date of Executive’s termination, or (ii) the remaining life
of the equity grants; and (d) twelve (12) months of senior executive
outplacement services provided by an outplacement vendor selected by Company,
provided, however, that no cash payment will be made to Executive in lieu of
such services.  Executive will only receive the

 

3

--------------------------------------------------------------------------------


 

Severance Package if Executive:  (x) complies with all surviving provisions of
this Agreement as specified in subsection 12.8 below; (y) executes a full,
unilateral, general release of all claims, known or unknown, that Executive may
have against Company arising out of or any way related to Executive’s employment
or termination of employment with Company (in a form substantially similar to
that attached as Exhibit A), and such release has become effective in accordance
with its terms prior to the 60th day following the termination date and
(z) agrees as part of the release agreement to not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Company ((x)-(z) are collectively
referred to as “Severance Conditions”).  All other Company obligations to
Executive will be automatically terminated and completely extinguished.

 

7.3                               Voluntary Resignation by Executive for Good
Reason/Severance.  Executive may voluntarily resign Executive’s position with
Company for Good Reason, at any time on ninety (90) days’ advance written
notice.  Executive shall provide notice to the Company of the condition giving
rise to “Good Reason” within 90 days of the initial existence of such condition
and the Company shall have 30 days following such notice to remedy such
condition.  The Executive’s right to terminate the Executive’s employment for
Good Reason shall not be affected by the Executive’s incapacity due to physical
or mental illness.  The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.  In the event of Executive’s resignation for
Good Reason, Executive will be entitled to receive Executive’s Base Salary then
in effect, prorated to the date of termination, Accrued Benefits, and the
Severance Package described in subsection 7.2 above, provided Executive complies
with all of the Severance Conditions in subsection 7.2 above.  All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.  For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following events or conditions,
without the Executive’s express written consent (which consent may be denied,
withheld or delayed for any reason): (a) a material reduction in Executive’s
duties, authority or responsibilities; (b) a requirement, following a Change of
Control (as defined below), that the Executive report to other than the
individual principally responsible for the performance of the Company’s
business; (c) a material non-voluntary reduction by the Company in the
Executive’s annual base salary or annual cash bonus opportunity as in effect as
of the date hereof (other than a reduction of not more than fifteen percent
(15%) that generally applies to all officers in the Company); (d) the relocation
of Executive’s principal place of employment to a location more than 30 miles
from the Executive’s principal place of employment immediately prior to his
termination or the Company’s requiring Executive to be based anywhere other than
such principal place of employment (or permitted relocation thereof) except for
required travel on the Company’s business to an extent substantially consistent
with Executive’s present business travel obligations; (e) any action or inaction
that constitutes a material breach by the Company of the Agreement or any other
agreement between the Company and Executive, or any material breach by the
Company of a policy relating to the benefits to which Executive is entitled; or
(f) any material reduction in the value of any of the benefits provided to
Executive as of the date hereof or as increased from time to time.

 

7.4                               Voluntary Resignation by Executive Without
Good Reason.  Executive may voluntarily resign Executive’s position with Company
without Good Reason, at any time on

 

4

--------------------------------------------------------------------------------


 

thirty (30) days’ advance written notice.  In the event of Executive’s
resignation without Good Reason, Executive will be entitled to receive only
Executive’s Base Salary and Accrued Benefits through the thirty-day notice
period and no other amount.  All other Company obligations to Executive pursuant
to this Agreement will become automatically terminated and completely
extinguished.  In addition, Executive will not be entitled to receive the
Severance Package described in subsection 7.2 above.

 

7.5                               Pay in Lieu of Notice Period.  Should Company
terminate Executive’s employment without Cause or Executive resign Executive’s
employment with or without Good Reason upon thirty (30) days’ advance written
notice, Company reserves the right to immediately relieve Executive of all job
duties, positions and responsibilities and provide Executive with payment of
Executive’s then current Base Salary in lieu of any portion of the notice
period.

 

7.6                               Resignation of Board or Other Positions. 
Should Executive’s employment terminate for any reason, Executive agrees to
immediately resign all other positions (including board membership) Executive
may hold on behalf of Company.

 

7.7                               Termination Upon a Change of Control

 

(a)                                 Severance.  If within the period that is
three (3) months prior to or twenty-four (24) months following a Change of
Control (as that term is defined below), Executive’s employment is terminated by
Company, or any successor in interest, other than for Cause (as defined in
subsection 7.1 above) or if within 24 months following a Change of Control
Executive resigns for Good Reason, Executive shall be entitled to receive a “CoC
Severance Package” that shall include the following: (i) a payment equivalent to
1.5 times the sum of (A) Executive’s then current annualized base salary; plus
(B) the greater of (x) Executive’s most recently received annual bonus or
(y) the average of Executive’s annual bonus of the prior three years immediately
preceding the termination date, which shall be payable in a lump sum 60 days
following the termination date; (ii) payment by Company of the premiums required
to continue Executive’s group health care coverage for a period of eighteen
(18) months following Executive’s termination, under the applicable provisions
of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
Executive elects to continue and remains eligible for these benefits under
COBRA, and does not become eligible for health coverage through another employer
during this period; (iii) full acceleration of vesting of Executive’s then
outstanding equity compensation awards (excluding any awards with performance
based vesting, except to the extent such acceleration is specifically provided
for pursuant to the grant documents) and an extension of the exercise period of
Executive’s stock option or stock appreciation grant right until the earlier of
(A) five (5) years from the date of Executive’s termination, or (B) the
remaining life of the equity grants; and (v) twelve (12) months of senior
executive outplacement services provided by an outplacement vendor selected by
Company, provided, however, that no cash payment will be made to Executive in
lieu of such services.  Executive will only receive the CoC Severance Package if
Executive complies with Severance Obligations described in paragraph 7.2 above
and, to the extent Executive sells all of his ownership interest in the Company
as part of the transaction, Executive agrees to enter into a mutually agreeable
agreement with the purchaser not to compete or solicit Company customers for a
period of twelve (12) months following the Change of Control.

 

5

--------------------------------------------------------------------------------


 

(b)                                 280G.  Notwithstanding anything to the
contrary in this Agreement, if Executive is a “disqualified individual” (as
defined in Section 280G(c) of the Internal Revenue Code of 1986, as amended (the
“Code”)), and the severance benefits provided for in this Section 7.7, together
with any other payments and benefits which the Executive has the right to
receive from Company and other person or entity (the “Aggregate Severance”),
would be subject to the excise tax imposed by Section 4999 of the Code,
including any interest and penalties imposed with respect to such excise tax
(the “Excise Tax”), then the severance benefits provided thereunder shall be
either (1) reduced (but not below zero) so that the present value of the
Aggregate Severance equals the Safe Harbor Amount (as defined below) and so that
no portion of the Aggregate Severance shall be subject to the Excise Tax, or
(2) paid in full, whichever produces the better net after-tax position to the
Executive (taking into account the Excise Tax and any other applicable taxes).

 

The determination as to whether any such reduction in the Aggregate Severance is
necessary shall be made initially by Company in good faith.  If applicable, the
reduction of the amounts payable hereunder in accordance with clause (1) of the
first sentence of the preceding paragraph shall be made in the following order
and in such a manner as to maximize the value of the Aggregate Severance paid to
the Executive (i) cash severance pay that is exempt from Section 409A, (ii) any
payments intended to pay for continued medical benefits under COBRA, (iii) any
other cash severance pay, (iv) any other cash payable that is a severance
benefit, (v) any restricted stock or restricted stock units, and (vi) stock
options.  If the Aggregate Severance is reduced in accordance with the preceding
sentence and through error or otherwise the Aggregate Severance exceeds the Safe
Harbor Amount, the Executive shall immediately repay such excess to the Employer
upon notification that an overpayment has been made.

 

For purposes of this Section 7.7(b), “Safe Harbor Amount” means an amount equal
to one dollar ($1.00) less than three (3) times the Executive’s “base amount”
for the “base period,” as those terms are defined under Section 280G of the
Code.

 

(c)                                  Change of Control.  A Change of Control is
defined as any one of the following occurrences: (i) any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Exchange Act,
acquires securities holding 30% or more of the total combined voting power or
value of the Company, (ii) a merger or consolidation in which the Company is not
the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings, or (iii) as a
result of or in connection with a contested election of Company Directors, the
persons who were Company Directors immediately before the election cease to
constitute a majority of the Board of Directors.

 

7.8                               Termination of Employment Upon Nonrenewal.  In
the event Company decides not to renew this Agreement for a subsequent one year
term in accordance with subsection 3.2 above, this Agreement will expire,
Executive’s employment with Company will terminate and Executive will only be
entitled to Executive’s Base Salary and Accrued Benefits through the last day of
the current term, together with any payments required under Section 3.2.  All
other Company obligations to Executive pursuant to this Agreement will become

 

6

--------------------------------------------------------------------------------


 

automatically terminated and completely extinguished.  Executive will not be
entitled to receive the Severance Package described in subsection 7.2 above.

 

7.9                               Application of Section 409A.

 

(a)                                 Notwithstanding anything set forth in this
Agreement to the contrary, no amount payable pursuant to this Agreement which
constitutes a “deferral of compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) shall be paid unless and until Executive has incurred a
“separation from service” within the meaning of the Section 409A Regulations. 
Furthermore, to the extent that Executive is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Executive’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of Executive’s separation from service shall be paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service. 
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 

(b)                                 Company intends that income provided to
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Code.  The provisions of this Agreement shall be interpreted
and construed in favor of satisfying any applicable requirements of Section 409A
of the Code.  However, Company does not guarantee any particular tax effect for
income provided to Executive pursuant to this Agreement.  In any event, except
for Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to Executive, Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to Executive pursuant to this Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the reimbursement of expenses or in-kind benefits provided pursuant to
this Agreement shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (2) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

(d)                                 For purposes of Section 409A of the Code,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

8.                                      No Conflict of Interest.  During the
term of Executive’s employment with Company, Executive must not engage in any
work, paid or unpaid, or other activities that create a conflict of interest
which materially and substantially disrupt the operations of Company.  Such work
and/or activities shall include, but is not limited to, directly or indirectly
competing with

 

7

--------------------------------------------------------------------------------


 

Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of
Executive’s employment with Company, as may be determined by the Board of
Directors in its sole discretion.  If the Board of Directors believes such a
conflict exists during the term of this Agreement, the Board of Directors may
ask Executive to choose to discontinue the other work and/or activities or
resign employment with Company.

 

9.                                      Confidentiality and Proprietary Rights. 
As a condition of continuing employment, Executive agrees to read, sign and
abide by Company’s Proprietary Information and Inventions Agreement, which is
provided with this Agreement and incorporated herein by reference.

 

10.                   Nonsolicitation of Company’s Employees.  Executive agrees
that during the term of this Agreement and for a period of one (1) year after
the termination of this Agreement, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company’s business by soliciting, encouraging or recruiting
any of Company’s employees or causing others to solicit or encourage any of
Company’s employees to discontinue their employment with Company.

 

11.                               Injunctive Relief.  Executive acknowledges
that Executive’s breach of the covenants contained in sections 8-10
(collectively “Covenants”) would cause irreparable injury to Company and agrees
that in the event of any such breach, Company shall be entitled to seek
temporary, preliminary and permanent injunctive relief, without the necessity of
proving actual damages or posting any bond or other security.

 

12.                               General Provisions.

 

12.1                        Successors and Assigns.  The rights and obligations
of Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of Company.  Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement.

 

12.2                        Waiver.  Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

 

12.3                        Attorneys’ Fees.  Each side will bear its own
attorneys’ fees in any dispute unless a statutory section at issue, if any,
authorizes the award of attorneys’ fees to the prevailing party.

 

12.4                        Severability.  In the event any provision of this
Agreement is found to be unenforceable by an arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator

 

8

--------------------------------------------------------------------------------


 

or court, the unenforceable provision shall be deemed deleted, and the validity
and enforceability of the remaining provisions shall not be affected thereby.

 

12.5                        Interpretation; Construction.  The headings set
forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing Company, but Executive has participated in the negotiation of its
terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

 

12.6                        Governing Law.  This Agreement will be governed by
and construed in accordance with the laws of the United States and the State of
California.  Each party consents to the jurisdiction and venue of the state or
federal courts in Los Angeles, California, if applicable, in any action, suit,
or proceeding arising out of or relating to this Agreement.

 

12.7                        Notices.  Any notice required or permitted by this
Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated:  (a) by personal delivery when delivered personally;
(b) by overnight courier upon written verification of receipt; (c) by telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

 

12.8                        Survival.  Sections 8 (“No Conflict of Interest”),
9 (“Confidentiality and Proprietary Rights”), 10 (“Nonsolicitation”),
11 (“Injunctive Relief”), 12 (“General Provisions”) and 13 (“Entire Agreement”)
of this Agreement shall survive Executive’s employment by Company.

 

13.                               Entire Agreement.  This Agreement, including
the Proprietary Information and Inventions Agreement incorporated herein by
reference, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
agreement may be amended or modified only with the written consent of Executive
and the Board of Directors of Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

9

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

Dated:

January 20, 2014

 

/s/ Jon E. Kirchner

 

 

Jon Kirchner

 

 

Chairman & Chief Executive Officer

 

 

DTS, Inc.

 

 

 

Dated:

December 19, 2013

 

By:

/s/ Kevin Doohan

 

 

Kevin Doohan

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

1.                                      General Release by Employee.  Employee
unconditionally, irrevocably and absolutely releases and discharges Company, and
any parent and subsidiary corporations, divisions and affiliated corporations,
partnerships or other affiliated entities of Company, past and present, as well
as Company’s employees, officers, directors, agents, successors and assigns
(collectively, “Released Parties”), from all claims related in any way to the
transactions or occurrences between them to date, to the fullest extent
permitted by law, including, but not limited to, Employee’s employment with
Company, the termination of Employee’s employment, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or in any way
connected with Employee’s employment with Company.  This release is intended to
have the broadest possible application and includes, but is not limited to, any
tort, contract, common law, constitutional or other statutory claims arising
under local state or federal law, including, but not limited to alleged
violations of the California Labor Code, the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, and the Age Discrimination in Employment Act of 1967, as
amended, and all claims for attorneys’ fees, costs and expenses.  Employee
expressly waives Employee’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Employee or on Employee’s behalf, related in any way to
the matters released herein.  However, this general release is not intended to
bar any claims that, by statute, may not be waived, such as claims for workers’
compensation benefits, unemployment insurance benefits, statutory indemnity, any
challenge to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Separation Agreement; any claims for payment or benefits under the Separation
Agreement; any claim or cause of action for indemnification pursuant to any
applicable indemnification agreement, any D&O insurance policy applicable to
Executive and/or Company’s certificates of incorporation, charter and by-laws or
any claim for contribution or any rights Executive may have to vested benefits
under any health and welfare plans or other employee benefit plans or programs
sponsored by the Company.

 

Employee acknowledges that Employee may discover facts or law different from, or
in addition to, the facts or law that Employee knows or believes to be true with
respect to the claims released in this Separation Agreement and agrees,
nonetheless, that this Separation Agreement and the release contained in it
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

 

Employee declares and represents that Employee intends this Separation Agreement
to be complete and not subject to any claim of mistake, and that the release
herein expresses a full and complete release and Employee intends the release
herein to be final and complete.  Employee executes this release with the full
knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.

 

11

--------------------------------------------------------------------------------


 

2.                                      California Civil Code Section 1542
Waiver.  Employee expressly acknowledges and agrees that all rights under
Section 1542 of the California Civil Code are expressly waived.  That section
provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3.                                      Representation Concerning Filing of
Legal Actions.  Employee represents that, as of the date of this Separation
Agreement, Employee has not filed any lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against Company or any of the other
Released Parties in any court or with any governmental agency.

 

4.                                      Nondisparagement.  Employee agrees that
Employee will not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
Company or any of the other Released Parties.  Company agrees that Company, will
direct its officers and directors not to make any voluntary statements, written
or oral, or cause or encourage others to make any such statements that defame,
disparage or in any way criticize the personal and/or business reputation,
practices or conduct of Executive.

 

5.                                      Confidentiality and Return of Company
Property.  Employee understands and agrees that as a condition of receiving the
Severance Package, all Company property must be returned to Company on or before
the Separation Date.  By signing this Separation Agreement, Employee represents
and warrants that Employee has returned to Company on or before the Separation
Date, all Company property, data and information belonging to Company and agrees
that Employee will not use or disclose to others any confidential or proprietary
information of Company or the Released Parties.  In addition, Employee agrees to
keep the terms of this Separation Agreement confidential between Employee and
Company, except that Employee may tell Employee’s immediate family and attorney
or accountant, if any, as needed, but in no event should Employee discuss this
Separation Agreement or its terms with any current or prospective employee of
Company.

 

6.                                      Continuing Obligations.  Employee
further agrees to comply with the continuing obligations regarding
confidentiality set forth in the surviving provisions of Company’s Proprietary
Information and Inventions Agreement previously signed by Employee.

 

7.                                      No Admissions.  By entering into this
Separation Agreement, the Released Parties make no admission that they have
engaged, or are now engaging, in any unlawful conduct.  The parties understand
and acknowledge that this Separation Agreement is not an admission of liability
and shall not be used or construed as such in any legal or administrative
proceeding.

 

8.                                      Older Workers’ Benefit Protection Act. 
This Separation Agreement is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f).  Employee is advised to
consult with an attorney before executing this Separation Agreement.

 

12

--------------------------------------------------------------------------------


 

8.1                               Acknowledgments/Time to Consider.  Employee
acknowledges and agrees that (a) Employee has read and understands the terms of
this Separation Agreement; (b) Employee has been advised in writing to consult
with an attorney before executing this Separation Agreement; (c) Employee has
obtained and considered such legal counsel as Employee deems necessary;
(d) Employee has been given twenty-one (21) days to consider whether or not to
enter into this Separation Agreement (although Employee may elect not to use the
full 21-day period at Employee’s option); and (e) by signing this Separation
Agreement, Employee acknowledges that Employee does so freely, knowingly, and
voluntarily.

 

8.2                               Revocation/Effective Date.  This Separation
Agreement shall not become effective or enforceable until the eighth day after
Employee signs this Separation Agreement.  In other words, Employee may revoke
Employee’s acceptance of this Separation Agreement within seven (7) days after
the date Employee signs it.  Employee’s revocation must be in writing and
received by DTS, Inc. on or before the seventh day in order to be effective.  If
Employee does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Separation Agreement shall become binding and enforceable on
the eighth day (“Effective Date”).  The Severance Package will become due and
payable after the Effective Date, provided Employee does not revoke.

 

8.3                               Preserved Rights of Employee.  This Separation
Agreement does not waive or release any rights or claims that Employee may have
under the Age Discrimination in Employment Act that arise after the execution of
this Separation Agreement.  In addition, this Agreement does not prohibit
Employee from challenging the validity of this Separation Agreement’s waiver and
release of claims under the Age Discrimination in Employment Act of 1967, as
amended.

 

9.                                      Severability.  In the event any
provision of this Separation Agreement shall be found unenforceable, the
unenforceable provision shall be deemed deleted and the validity and
enforceability of the remaining provisions shall not be affected thereby.

 

10.                               Full Defense.  This Separation Agreement may
be pled as a full and complete defense to, and may be used as a basis for an
injunction against, any action, suit or other proceeding that may be prosecuted,
instituted or attempted by Employee in breach hereof.

 

11.                               Applicable Law.  The validity, interpretation
and performance of this Separation Agreement shall be construed and interpreted
according to the laws of the United States of America and the State of
California.

 

12.                               Entire Agreement; Modification.  This
Separation Agreement, including the surviving provisions of Company’s
Proprietary Information and Invention Agreement previously executed by Employee,
is intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter.  This Separation Agreement may be amended
only by a written instrument executed by all parties hereto.

 

13

--------------------------------------------------------------------------------
